10
11
12
13
14
15
16
17
18
19

120
21

22

 

 

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

SRC LABS91 LLC, et al.,

Plaintiffs,
v.

AMAZON WEB SERVICES, INC.,
et al.,

Defendants.

 

 

CASE NO. ClS-O317JLR

ORDER STAYING CASE
PENDING ]NTER PARTES
REVIEW

I. BACKGROUND

Before the court is the parties’ joint status report. (11/27/18 JSR (Dkt. # 121).)

TWo of the four patents-at-issue in this case_U.S. Patent Nos. 7,225,324 (“the ’324

patent”), and 7,620,8()0 (“the ’800 patent”)l_are also asserted in a related matter before

 

1 U.S. Patent No. 6,434,687 (“the ’687 patent”) Was previously at issue in this case. (See
5/10/18 JSR (Dl<t. # 93) at 5; Cornpl. (Dkt. # 1)1l 1.) In the parties’ November 27, 2018, joint
status report, they represent that “SRC no longer asserts against Amazon the ’687 patent, Which
Was originally asserted in the complain .” (l 1/27/18 ]SR at 2.)

ORDER - l

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

this Court, SRC Ldbs, LLC v. Microsoft Corpomtion, No. C18-0321JLR (W.D. Wash.).
(See 5/1()/18 JSR at 5.) Because of this overlap, the court consolidated this matter With
SRC Labs, LLC v. Microsoft Corpomtion, No. C18-0321ILR (W.D. Wash.) for purposes
of the Markman hearing and Markman-related pretrial matters (See 5/22/18 Min. Order
(Dkt. # 96); Sched. Order (Dkt. # 95).) The court scheduled the consolidated Markman
hearing for December 20-21, 2018. (Sched. Order at 2.)

On November 20, 2018, the court entered an order staying SRC Labs, LLC v.
Microsoft Corporation, No. C18-O321JLR (W.D. Wash.) pending the'U.S. Patent and
Trademark Ofiice’s (“PTO”) decision on Microsoft Corporation’s (“Microsoft”) 10 inter
partes review (“IPR”) petitions See Microsoft Corporation, No. Cl 8-0321]LR, Dkt.

# 139 at 15-16. Certain of Microsoft’s IPR petitions relate to the ’324 patent and the ’800
patent at issue in this case. See id., Dl<t. # 117 at 6. Thus, on-November 2(), 2018, the
court ordered the parties to show cause yvhy this matter should not be stayed in light of
the court’s order staying SRC Labs, LLC v. Microsoft Corporatz`on, No. C18-0321JLR
(W.D. Wash.). (See Order (Dkt. # 119) at 2.)

In the parties’ response to the order, they represent that two additional IPR
petitions Were tiled-one by Defendants Amazon Web Services, Inc., Amazon.com, Inc.,
and VADATA Inc., and one by Xilinx, Inc.-_that relate to the two other patents that are
at issue in this case, U.S. Patent Nos. 7,149,867 (“the ’867 patent”) and 9,153,311 (“the
’311 patent”). (11/27/18 JSR at 2; see also Compl. 11 1.) In total, there are eight IPR
petitions that relate to the patents asserted in this case. (11/27/18 JSR at 2.) The parties

additionally state in their joint status report:

ORDER - 2

 

 

 

10

ll

12

13

14

15

16

17

18

19

20

21

22

 

 

In the interest of efficiency, the parties respectfully submit that this case
should be stayed at least until the resolution of each of the eight pending IPR
petitions relating to the currently asserted patents in this case, including those
filed by Amazon and Xilinx, or until the date the stay is lifted in the Microsoft
Litigation, Whichever is later. For the reasons set forth in the Court’s Order
staying the Microsoft Litigation, such a stay Will simplify the issues and trial.
Amazon anticipates that depending on the outcomes of the pending lPRs, a
stay may need to continue until the final dispositions of the IPR proceedings,
including appeals and any remands

(Id. at 2-3.)
II. ANALYSIS

The court has the authority to stay this case pending the outcome of an IPR
petition See Ethz`con, Inc. v. Qt¢l`gg, 849 F.2d 1422, 1426-27 (Fed. Cir. 1988); Wre-Hol
v. Pharos Sci. & Applz`catz`ons, No. C09-l6421\/UP, 2010 WL 2985685, at *2 (W.D. Wash.
lilly 23, 2010); DSS Tech. Mgmt., Inc. v. Apple, Inc., No., l4-cv-05330-HSG, 2015 WL
1967878, at *2 (N.D. Cal. May 1, 2015). To determine Whether to grant such a stay, the
court considers (1) Whether a stay Will simplify the court proceedings; (2) the stage of the
case; and (3) Whether a stay vvill unduly prejudice or present a clear tactical disadvantage
to the non-moving party. Pac. Bioscience Labs., Inc. v. Pretika Corp., 760 F. Supp. 2d
1061, 1063 (W.D. Wash. 2011). The court applies this “three-factor framework from
Pacz`jic Biosciences regardless of Whether an IPR petition is pending or has been
granted.” See Nat ’Z Prods., [nc. v. Akron Res., Inc., No. 15-1984JLR (W.D. Wash.), Dkt.
# 66 at 6 (citations omitted). Whether to grant a stay falls vvithin the court’s discretion
Drink Tanks Corp. v. GrowlerWerks, Inc., No. 3:16-cv-410-SI, 2016 WL 3844209, at *2
(D. Or.` July 15, 2016) (citing CANVS Corp. v. Um`ted States, 118 Fed. Cl. 587, 591

(2014)). Here, two factors favor granting the stay, and one factor is neutral.

ORDER - 3

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

First, in light of the number of IPR petitions that are before the PTO, the court
finds that a stay will likely simplify these proceedings See, e.g., Microsoft Corporatz'on,
No. C18-0321JLR, Dl<t. # 139 at 5-8 (discussing PTO statistics, and determining that
“there are significant odds that 10 pre-institution IPR petitions will substantially simplify
this case.”). This factor therefore weighs in favor of a stay.

Second, regarding the stage of the proceedings: On the one hand, the parties have
already engaged in discovery and submitted briefing and claim construction charts
relating to the Markman hearing. (See Sched. Order at 1; see also Dkt.) On the other
hand, the Markman hearing has not yet occurred and trial is not until November 4, 2019.
(See Sched. Order at 1-2.) The court therefore finds that this factor is neutral. Cf. Pac.
Biosciencej_760 F. Supp. 2d at 1063, 1066 (fmding that the stage of the case weighed in
favor of granting a stay where discovery was “far from complete,” the Markman hearing
had not occurred, the parties had not submitted claim construction briefs, and trial was a _
year away).

Third, the court finds that a stay will not unduly prejudice either party; both parties
stipulate that a stay is appropriatel (11/27/18 JSR at 2‘-3.) Thus, this factor weighs in
favor of stay. l

In sum, two of the three factors weigh iii favor of a stay, and one is neutral
Therefore, the court finds that a stay pending resolution of the eight IPR petitions that
//

//

//

ORDER - 4

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

relate to the ’324 patent, the ’800 patent, the ’867 patent, and the ’3 11 patent is
appropriate2
III. CONCLUSION
For the foregoing reasons, the court STAYS this case pending the PTO’s decisions
on the eight IPR petitions that relate to the’324 patent, the ’800 patent, the ’867 patent,
and the ’311 patent The court also VACATES all case deadlines that remain as of the

date of this order, and ORDERS the parties to file a joint status report regarding the status

of the eight IPR petitions within seven (7) days of receiving decisions on all eight

petitions from the PTO or on May 1, 2019, whichever occurs first.

ii.
Dated this 36 day of November, 2018. M Q\<Q

JAMES . RoBARr ”
United St tes District Judge

 

2 The parties ask the court to stay this case “until the resolution of each of the eight
pending IPR petitions . . . or until the date the stay is lifted in [SRC Labs, LLC v. Microsoft
Corpomtion, No. C18-03211LR (W.D. Wash.)], whichever is later.” (11/27/18 JSR at 2.) lf the
court conditions the stay in this case on the stay in SRC Labs, LLC v. Microsoft Corporatz`on, No.
C18~03211LR (W.D. Wash.), this could present the scenario where all eight IPR petitions that
relate to the patents-at-issue in this case have been resolved, but a stay would continue because
there are unresolved IPR petitions that relate only to SRC Labs, LLC v. Microsoft Corpomtz'on,
No. Cl 8-0321]LR (W.D. Wash.). This scenario changes the calculus because maintaining a stay
in this case could no longer simplify the court proceedings-all the IPR petitions that relate to
this case will have already been resolved Therefore, at this time, the court declines to extend the
stay to these limits

ORDER - 5

 

 

 

